DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-10, 12-14, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et at [US 2017/0047325].
►	With respect to claim 1, Mehta et al (figs 11A/11B/11C, text [0001]-[0099]) discloses the claimed IC comprising:
a semiconductor region (10/12/16, text [0043]); 
a gate (18/20, text [0063]) at least above the semiconductor region; 
a source region (24D, text [0073]) adjacent the semiconductor region; 
a drain region (24D) adjacent the semiconductor region; 
a first contact (40S) above the source region; 
a second contact (40D) above the drain region; and 
	a layer including carbon alloyed with semiconductor material (28/30, text [0085]), the layer is directly on at least a portion of each of the source and drain regions.
involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller 105 USPQ233, 255 (CCPA 1955)., the selection of reaction parameters such as temperature and concentration would have been obvious.
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may be impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality... More particularly, where the 	general conditions of a claim are disclosed in the prior art, it is not inventive to discover 	the optimum or workable ranges by routine experimentation."
See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
►	With respect to claim 2, Mehta et al (figs 11A/11C) discloses the carbon included in the layer is between the first contact and the source region and the carbon included in the layer is also between the second contact and the drain region.
►	With respect to claim 6, Mehta et al disclose the semiconductor material (Si) is also included in at least one of the source and drain regions
►	With respect to claims 7-10, 12 and 22, the claimed parameters of concentration & thicknesses would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or 
►	`With respect to claim to claim 13, Mehta et al (text [0074]-[0076]) discloses wherein at least one of the source and drain regions includes group III-V semiconductor material.
►	`With respect to claim to claim 14, Mehta et al discloses  14. the semiconductor region is part of a fin (16) , and the gate is adjacent top and side walls of the fin.
►	With respect to claim 18, Mehta et al (figs 11A/11B/11C, text [0001]-[0099]) discloses the claimed IC comprising:
a non-planar semiconductor region (10/12/16); 
a gate electrode (20)above the non-planar semiconductor region; 
	a gate dielectric (18) between the gate electrode and the non-planar semiconductor region; 
	a faceted source region (24D, text [0074]) adjacent the non-planar semiconductor region; 
	a faceted drain region (24S, text [0074]) adjacent the non-planar semiconductor region; 
	a first contact (40S)  proximate at least two surfaces of the source region; 
	a second contact (40D) proximate at least two surfaces of the drain region; and 
	a layer including semiconductor material (Si) alloyed with carbon (28/30), the layer is directly proximate to at least a portion of each of the source and drain regions, such that carbon is directly adjacent to at least a portion of each of the source and drain regions.
In regard to the claimed carbon concentration, such as parameter is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller 105 USPQ233, 255 (CCPA 1955)., the selection of reaction parameters such as temperature and concentration would have been obvious.

See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
►	With respect to claim 19, Mehta et al disclose the layer includes semiconductor material (Si) included in at least one of the source and drain regions
►	With respect to claim 20, Mehta et al discloses (text [0074]) discloses  the first contact is proximate to { 111 } faceting included in the source region and the second contact is proximate to { 111 } faceting included in the drain region.
►	With respect to claim 21, Mehta et al discloses wherein the first contact is proximate to at least four surfaces of the source region and the second contact is proximate to at least four surfaces of the drain region.
Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et at [US 2017/0047325] in view of Badaroglu et al [US2017/0186846]

However, Badaroglu et al teach the semiconductor region includes one or more nanowires or nanoribbons, and the gate wraps around the one or more nanowires or nanoribbons.
Therefore, it would have been obvious for those skilled in the art to modify device of Megta by using he semiconductor region including one or more nanowires or nanoribbons, and the gate wraps around the one or more nanowires or nanoribbons, as taught b Badaroglu et al, to provide device with better gate control operation.

Response to Arguments
Applicant's arguments filed 11/25/2020   have been fully considered but they are not persuasive. 
►	In regard to Applicant’s argument on pages 5-6, Applicant argues that Mehta discloses etch stop (28) that includes between 10% and 20% carbon not 1-5%.  As being mentioned above, such claimed carbon concentration would be obvious as an optimized value that lacks of unexpected result – Applicant’s specification page 24, carbon concentration can be from 1-80%.

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819